DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 05/06/2022 and 05/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Patents 10,069,643 and 9,924,235 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Allowable Subject Matter
Claims 1-19 are allowed in view of Applicant’s amendments/arguments filed on 05/06/2022.  Particularly, the prior art of record fails to disclose or fairly suggest a method/device comprising: … “displaying, via an endpoint device, a composite image depicting a plurality of user selectable application icons representing the plurality of media applications, wherein the represented plurality of user selectable application icons include- a first application icon associated with a first remote service provider, wherein the first application icon (1) represents the first media application and (2) is selectable to establish bi-directional communication, via at least one wireless network, with a first server associated with the first remote service provider to stream first service provider media, wherein the bi-directional communication is established at least in part according to a real-time streaming protocol associated with the first server or the first remote service provider, and a second application icon associated with a second remote service provider independent of the first remote service provider, wherein the second application icon (1) represents the second media application and (2) is selectable to establish bi-directional communication, via the at least one wireless network, with a second server associated with the second remote service provider to stream second service provider media, wherein the bi-directional communication is established at least in part according to a real-time streaming protocol associated with the second server or the second remote service provider; and dynamically adding or removing one or more of the user selectable application icons associated with the composite image for display via the endpoint device based on subscription information” as recited in combination with other features with respect to independent claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8331772 to Zdepski
US 7904929 to Jaunin
US 2011/0126255 to Perlman
US 2010/0231790 to Ansari
US 2007/0174881 to Idehara
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINKAL R CHOKSHI whose telephone number is (571)270-3317.  The examiner can normally be reached on Monday - Friday, 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN T PENDLETON can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PINKAL R CHOKSHI/
Primary Examiner, Art Unit 2425